—Order unanimously reversed on the law without costs and application dismissed. Memorandum: In order to support her application for an upward modification of child support, plaintiff was required to establish that the child’s needs were not being adequately met (see, Matter of Brescia v Fitts, 56 NY2d 132, 141; Matter of Tripi v Faiello, 195 AD2d 958). Plaintiff had the burden of establishing "specific increases in the costs related to the child’s basic necessities of food, shelter, clothing and medical and dental needs, as well as to the expenses associated with the child’s varied interests and school activities” (Matter of Miller v Davis, 176 AD2d 945). Plaintiff failed to meet that burden. Her testimony consisted of generalized claims that the child’s needs have increased as the child has matured; such evidence, *848without documentary or other supporting proof, is insufficient (see, Matter of Tripi v Faiello, supra; Labita v Labita, 147 AD2d 535, 536). (Appeal from Order of Supreme Court, Erie County, Fudeman, J.—Child Support.) Present—Denman, P. J., Green, Balio, Fallon and Boehm, JJ.